Case 2:19-cr-00748-RGK Document 102 Filed 07/02/21 Page 1lof2 Page ID #:646

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cr-00748-RGK-1 Date July 2, 2021

 

 

Title USA v. ORTIZ

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Defendant’s Motion in Limine to Preclude
Government Witnesses from Interpreting Handwriting on Documents [DE
71}

I. INTRODUCTION

On December 10, 2019, the United States of America (“the Government’’) indicted John Ortiz
(“Defendant”) under 18 U.S.C. § 922(g)(1), felon in possession of a firearm.

Now before the Court is Defendant’s Motion in Limine to Preclude the Government’s Witnesses
from Interpreting Handwriting on Documents. For the following reasons, the Court GRANTS
defendant’s Motion.

Il. FACTUAL BACKGROUND

Defendant was convicted of second-degree robbery in 1995 and carjacking in 2006. (Mot. in
Limine | at 1, ECF No. 21). While on parole for the 2006 carjacking conviction, Defendant reported to
the El Monte Parole Office with a .380 automatic caliber pistol, along with three rounds of ammunition.
(Id.) The officers discovered the when they arrested him for violating other conditions of his parole. (/d.)

Ill. DISCUSSION

The Government has sought to introduce certain records from the Bureau of Alcohol, Tobacco,
Firearms and Explosives (“ATF”). One of those records is known as an acquisition and disposition
(“A&D”) log. The Government wants to introduce the A&D log to show that Defendant’s gun moved
interstate. But the A&D log is difficult to read. To aid the jury, the Government seeks to have Kevin
Anderson, an ATF Program Analyst, testify that based on his review of the A&D log, “the same exact
firearm defendant illegally hid in his shoe and brought him to a parole office—was shipped interstate

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:19-cr-00748-RGK Document 102 Filed 07/02/21 Page 2of2 Page ID#:647

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cr-00748-RGK-1 Date July 2, 2021

 

 

Title USA v. ORTIZ

 

from California to Alabama.” (Opp’n at 1, ECF No. 77). In other words, the Government asks the Court
to allow Anderson “‘to testify as to the records’ content.” (/d. at 3).

Assuming the proper evidentiary requirements are satisfied, Anderson may testify to what the
columns, abbreviations, and dates found in A&D logs generally represent based on his experience. But
he may not interpret the words written on this specific A&D log for the jury.

IV. CONCLUSION
For the foregoing reasons, the Court GRANTS Defendant’s Motion.

IT IS SO ORDERED.

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
